NUMBER 13-16-00263-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                     IN RE JOSE G. DE LA CRUZ, DECEASED,
                          AND CONSUELO DE LA CRUZ


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

        Relators, Jose G. De La Cruz, deceased, and Consuelo De La Cruz, filed a petition

for writ of mandamus on May 10, 2016 contending that the trial court abused its discretion

by denying their motion to strike two petitions in intervention. See generally TEX. R. CIV.

P. 60; In re Union Carbide Corp., 273 S.W.3d 152, 154–55 (Tex. 2008) (orig. proceeding);

Guar. Fed. Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 657 (Tex. 1990).


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
         To be entitled to mandamus relief, the relator must demonstrate that the trial court

clearly abused its discretion and the relator has no adequate remedy by appeal. In re

Lee, 411 S.W.3d 445, 463 (Tex. 2013) (orig. proceeding); In re Reece, 341 S.W.3d 360,

364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). A trial court clearly abuses its discretion if it

reaches a decision so arbitrary and unreasonable as to amount to a clear and prejudicial

error of law or if it clearly fails to analyze the law correctly or apply the law correctly to the

facts.   In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.

proceeding) (per curiam). The adequacy of an appellate remedy must be determined by

balancing the benefits of mandamus review against the detriments. In re Team Rocket,

L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). Because this balance depends

heavily on circumstances, it must be guided by the analysis of principles rather than the

application of simple rules that treat cases as categories. In re McAllen Med. Ctr., Inc.,

275 S.W.3d 458, 464 (Tex. 2008) (orig. proceeding). We evaluate the benefits and

detriments of mandamus review and consider whether mandamus will preserve important

substantive and procedural rights from impairment or loss. In re Prudential Ins. Co. of

Am., 148 S.W.3d at 136.

         The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relators have not met their burden to obtain

mandamus relief.       See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

Delivered and filed the
12th day of May, 2016.

                                                2